Order filed December 13, 2018




                                       In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-18-00105-CV
                                    __________

       DOUBLE DIAMOND, INC., DOUBLE DIAMOND
   MANAGEMENT CORPORATION, DOUBLE DIAMOND
  UTILITIES CO., CLIFFS GOLF, INC., AND R. MIKE WARD,
                        Appellants
                                          V.
 DAN DIPPREY, CURTIS PRIDDY, KEN HILL, AND KEN HILL
          INVESTMENT GROUP, INC., Appellees


                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C47833


                                     ORDER
      Appellants—Double Diamond, Inc., Double Diamond Management
Corporation, Double Diamond Utilities Co., Cliffs Golf, Inc., and R. Mike Ward—
have filed this interlocutory appeal of an order entered by the trial court on March 28,
2018.       Appellants contend that this order constitutes an improper temporary
injunction and that they are entitled to pursue an interlocutory appeal of it.
        By its express terms, the trial court’s March 28, 2018 order applied to a special
meeting of the members of The Cliffs Property Owners’ Association, Inc. that
occurred on March 24, 2018. Documents filed in this case as well as in two related
mandamus proceedings indicate that this meeting occurred and that the votes taken
at the meeting have been tabulated and acted upon by the parties and the trial court.
Furthermore, the trial court has entered subsequent orders pertaining to the matters
addressed in the March 28, 2018 order that have the effect of superseding the
March 28, 2018 order. Accordingly, it appears that the March 28, 2018 order is now
moot.
        This appeal will be dismissed for want of jurisdiction unless the parties submit
in writing within ten days of the date of this order a valid basis for continuing this
appeal.


                                                                            PER CURIAM
December 13, 2018
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2